Motion by the respondent William Thomas Daly for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 15, 1992. By decision and order of this Court dated August 13, 2004, the respondent’s application for voluntary resignation was accepted and his name was removed from the roll of attorneys and counselors-at-law. Upon the papers submitted in support of the motion and no papers having been filed in opposition or in relation thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent William Thomas Daly is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of William Thomas Daly to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Fisher and Dickerson, JJ., concur.